             Case 1:20-cv-01528-LJV Document 2 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MOHAMMED NIMAGA,

                  Petitioner,

        v.                                             20-CV-1528-LJV
                                                       ORDER
 THOMAS FEELEY, in his official capacity
 as Field Office Director, Buffalo Field
 Office, U.S. Immigration & Customs
 Enforcement, et al.,

                  Respondents.



       The pro se petitioner, Mohammed Nimaga, is a civil immigration detainee

currently held at Buffalo Federal Detention Facility. Nimaga claims that his continued

detention in United States Immigration and Customs Enforcement custody, pending

removal proceedings, violates the United States Constitution, see Jennings v.

Rodriguez, 138 S. Ct. 830, 851 (2018) (reserving determination of merits of due process

arguments regarding extended detention without bond), and 8 U.S.C. § 1231(a)(6) as

interpreted by the Supreme Court in Zadvydas v. Davis, 533 U.S. 678, 701 (2001). He

seeks relief under 28 U.S.C. § 2241. Docket Item 1. Nimaga also has paid the $5.00

filing fee. Id.


                                        ORDER


       IT IS HEREBY ORDERED that within 45 days of the date of this order, the

respondents shall file and serve an answer responding to the allegations in the petition;

and it is further
             Case 1:20-cv-01528-LJV Document 2 Filed 10/23/20 Page 2 of 2




         ORDERED that within 45 days of the date of this order, the respondents shall

file and serve, in addition to their answer, a memorandum of law addressing each of

the issues raised in the petition and including citations to supporting authority and

applicable sections of the Immigration and Nationality Act; and it is further

         ORDERED that within 45 days of the date of this order, instead of their

answer, the respondents may file a motion to dismiss the petition, accompanied by

appropriate exhibits, demonstrating that an answer to the petition is unnecessary; and it

is further

         ORDERED that the petitioner shall have 25 days after his receipt of the

respondents’ answer or motion to dismiss to file a written reply; and it is further

         ORDERED that the Clerk of Court shall serve a copy of the petition, together with

a copy of this order, electronically via a notice of electronic filing to the United States

Attorney’s Office, Western District of New York, at USANYW-Immigration-

Habeas@usdoj.gov.

         THE PETITIONER MUST FORWARD A COPY OF ALL FUTURE PAPERS

AND CORRESPONDENCE TO THE ATTORNEY APPEARING FOR THE

RESPONDENTS.



         SO ORDERED.

Dated:          October 23, 2020
                Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE

                                              2
